DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                   LLANO FINANCING GROUP, LLC,
                            Appellant,

                                     v.

       DAVID NYITRAY, KAMPHAUS NYITRAY & ASSOCIATES,
                          Appellees.

                               No. 4D16-3866

                           [January 10, 2018]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Lisa S. Small, Judge; L.T. Case No. 2015CA008876
XXXXMB.

  Robert J. Hauser of Pankauski Hauser PLLC, West Palm Beach, for
appellant.

   Alex Tirado-Luciano of Lydecker Diaz, Miami, for appellees.

PER CURIAM.

   Affirmed. See Llano Financing Group, LLC v. Yespy, 228 So. 3d 108 (Fla.
4th DCA 2017).

GROSS, CIKLIN and KLINGENSMITH, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.